DETAILED ACTION
Examiner Note
This is an inherited case from the previous examiner.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 9-12 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
          The claims recite “predicting, for the region for correction by the virtual reality system, sensor data based on readings adjacent to the region for correction“, but said limitation is a genus claim, broadly claiming all possible ways to perform the “predicting”   the scope which goes beyond the original disclosure of using only fitting for predicting (Paragraph [0005]) (see LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733 (2005), “The description of one method for creating a seamless DWT does not entitle the inventor….to claim any and all means for achieving that objective”. Id., at 1731, “the problem is that the specification provides only one method for creating a seamless DWT, which is to “maintain updated sums” of DWT coefficients. Yet Claim 21 is broader than Claim 1 because it lacks the “maintain updated sums” limitations. Because there is no limitations in Claim 21 as to how the seamless DWT is accomplished, Claim 21 refers to taking a seamless DWT generically.”)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.       Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
          Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), determination of the subject matter eligibility under the 35 USC 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong one), identification 
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, apparatus and method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claim 1, we recognize that the limitations “receiving sensor data stream, modeling a pose of the moving object based on the sensor data stream, identifying a region for correction in the sensor data stream, predicting for the region sensor data based on readings adjacent to the region for correction, performing a gradual modification of the modeled pose using the predicted sensor data to generate a modified modeled pose and rendering a real-world position of the moving object to a position of the moving object within a virtual reality environment using the modified modeled pose,” are abstract ideas as they involve a combination of mental processes and usage of mathematical concept. Similar rejections are made for other independent and dependent claims. With the identification of abstract ideas, we proceed to Step 2A, Prong two, where with additional elements 
          In Step 2A, the claims additionally recite “collecting at a controller including one or more sensor, a sensor data stream associated with movement and position data of a moving object,” “the controller coupled to the virtual reality system via wireless connection,” “virtual reality system”, and “moving object”, but said limitations are merely directed to insignificant data collection activity and usage of general purpose computer to process the collected data using the identified abstract idea. The claims also do not improve the functioning of any machine or computer. Furthermore, the claims does not improve any technology due to the absence of sufficient detail as to how to perform “predicting,” in the claim. In short, the claims do not provide sufficient evidence to show that they are more than a drafting effort to monopolize the abstract idea. As such, the abstract idea is not integrated into a practical application. Consequently, with the identified abstract idea not being integrated into a practical application, we proceed to Step 2B and evaluate whether the additional elements provide “inventive concept” that would amount to significantly more than the abstract idea. 
         In Step 2B, the claims additionally recite “collecting at a controller including one or more sensor, a sensor data stream associated with movement and position data of a moving object,” “the controller coupled to the virtual reality system via wireless connection,” “virtual reality system”, and “moving object”, but said limitations are merely directed to data collection activity and usage of general purpose computer to process the collected data using the identified abstract idea that are well-understood, routine 
In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more than the abstract idea. As such, taken as a whole, the claims are ineligible under the 35 USC 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 9, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Katz et al., US-PGPUB 2016/0364013 (hereinafter Katz) in view of 

          Regarding Claims 1 and 10. Katz discloses collecting, at a controller including one or more sensors, a sensor data stream associated with movement and position data of a moving object (Fig. 2, IMU 230, imaging device 235, image tracking system 160, IMU 222, used to track the controller 120, the moving object), receiving, from the controller at a virtual reality system, the sensor data stream, the sensor data stream associated with movement and position data of a tracked object the controller coupled to the virtual reality system (Fig. 2; Fig. 4, 402, 404, 406, 408; Paragraphs [0036]-[0037]) 

Katz does not explicitly disclose the controller including one or more sensors coupled to the virtual reality system via a wireless connection.

Sevostianov discloses tracking a moving object in a virtual reality system (Abstract), including a tracker (which includes optical and inertial sensors) wirelessly connected to the central data processing device for wireless data transmission (Figs. 1 and 2; Paragraphs [0080]; [0114])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Sevostianov in Katz and have the controller including one or more sensors coupled to the virtual reality system via a 

Katz further discloses modeling, by the virtual reality system, a pose of the tracked moving object based on the sensor data stream (Fig. 4, 412), identifying, in the sensor data stream by the virtual reality system, a region for correction in the sensor data stream (Paragraph [0018] ,error correction of IMU 230; Paragraphs [0020], [0027], calibrating to reduce error), modifying performing, by the virtual reality system, a gradual modification of the modeled pose of the tracked object based on using the sensor data to generate a modified modeled pose (Paragraphs [0025]-[0033]); 

The modified Katz does not disclose predicting, for the region for correction by the virtual reality system, sensor data based on readings adjacent to the region for correction and modifying performing, by the virtual reality system, a gradual modification of the modeled pose of the tracked object based on using the predicted sensor data to generate a modified modeled pose and rendering, by the virtual reality system, a real-world position of the moving object to a position of the moving object within a virtual reality environment using the modified modeled pose.

Hoffberg discloses a virtual reality system (Paragraph [0012], “suitable input for various types of systems, such as Virtual Reality”) and predicting, for the region for correction by the virtual reality system, sensor data based on readings adjacent to the region for Paragraph [0893], usage of interpolation and extrapolation for prediction of the missing data)

Petrovskaya discloses rendering, by the virtual reality system, a real-world position of the moving object to a position of the moving object within a virtual reality environment using the modified modeled pose (Paragraph [0067])

          Data can be lost or missing due to various reasons, including malfunctioning of the sensor, saturation, etc. resulting in incomplete data analysis. Hoffberg, meanwhile, discloses using interpolation and extrapolation to predict the lost or missing data, and thereby providing additional set of data for better data analysis. As such, it would have been obvious to a person of ordinary skill in the art to use the teachings of Hoffberg and Petrovskaya in the modified Katz and predict, for the region for correction by the virtual reality system, sensor data based on readings adjacent to the region for correction and modify performing, by the virtual reality system, a gradual modification of the modeled pose of the tracked object based on using the predicted sensor data to generate a modified modeled pose and render, by the virtual reality system, a real-world position of the moving object to a position of the moving object within a virtual reality environment using the modified modeled pose, with higher accuracy due to usage of additional set of sensor data, compensating for any lost or missing data.

Regarding Claims 3 and 12. Hoffberg discloses identifying the region in the sensor data stream wherein no sensor data is received (Paragraph [0893], missing data)

          Regarding Claims 9 and 18. Katz discloses modifying the modeled pose of the tracked object based on the predicted sensor data further comprises applying a series of modifications to the modeled pose of the tracked object over time (Paragraphs [0025]-[0033])

9.          Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Katz et al., US-PGPUB 2016/0364013 in views of Sevostianov, US-PGPUB 2020/0134839, Hoffberg, US-PGPUB 2012/0036016 and Petrovskaya et al., US-PGPUB 2017/0206712 as applied to Claim 1 above, and further in view of Hogdal, US-PGPUB 2013/0158928 (hereinafter Hogdal)

         Regarding Claims 2 and 11. The modified Katz does not explicitly disclose identifying a saturation limit for a sensor associated with the sensor data stream; and identifying the region in the sensor data stream that the sensor data is at or above the saturation limit.

Hogdal discloses identifying a saturation limit for a sensor associated with the sensor data stream; and identifying the region in the sensor data stream that the sensor data is at or above the saturation limit (Paragraph [0045])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Hogdal with modified Katz and identify a saturation limit for a sensor associated with the sensor data stream and identify the region in the sensor data stream that the sensor data is at or above the saturation limit, so as to interpolate and extrapolate the missing data due to saturation and thereby provide more accurate pose determination.

10.          Claims 4-7 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Katz et al., US-PGPUB 2016/0364013 in views of Sevostianov, US-PGPUB 2020/0134839, Hoffberg, US-PGPUB 2012/0036016 and Petrovskaya et al., US-PGPUB 2017/0206712 as applied to Claim 1 above, and further in view of Budiman, US Pat No. 10,433,773 (hereinafter Budiman)

          Regarding Claims 4-7 and 13-16. Katz discloses wherein the sensor type is a gyroscope (Paragraph [0018]-[0019]). 

The modified Katz does not disclose determining a slope of the sensor readings adjacent to the region for correction, and applying a fit corresponding to the determined slope, wherein the slope is determined based on two sensor of the readings adjacent to the region for correction (Claims 5 and 14), wherein applying the fit corresponding to the determined slope is based at least in part on a sensor type (Claims 6 and 15), wherein 

Budiman discloses determining a slope of the sensor readings adjacent to the region for correction, and applying a fit corresponding to the determined slope, wherein the slope is determined based on two sensor of the readings adjacent to the region for correction (Claims 5 and 14), wherein applying the fit corresponding to the determined slope is based at least in part on a sensor type, wherein applying the fit corresponding to the determined slope further comprises applying a second or higher degree polynomial fit  
 (Claims 6 and 15) (Fig. 1; Col. 4, lines 60-67; Col. 5, lines 1-25; Abstract)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Budiman in the modified Katz and determine a slope of the sensor readings adjacent to the region for correction, and apply a fit corresponding to the determined slope, wherein the slope is determined based on two sensor of the readings adjacent to the region for correction (Claims 5 and 14), wherein applying the fit corresponding to the determined slope is based at least in part on a sensor type (Claims 6 and 15), wherein applying the fit corresponding to the determined slope further comprises applying a second or higher degree polynomial fit (Claims 7 and 16), so as to achieve robust signal recovery and noise rejection and arrive at more accurate estimation of the pose of the moving object.

s 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Katz et al., US-PGPUB 2016/0364013 in views of Sevostianov, US-PGPUB 2020/0134839, Hoffberg, US-PGPUB 2012/0036016 and Petrovskaya, US-PGPUB 2017/0206712 and Budiman, US Pat No. 10,433,773 as applied to Claims 6 and 15 above, and further in view of Haas, US-PGPUB 2014/0214374 (hereinafter Haas)

          Regarding Claims 8 and 17. Katz discloses the sensor type is an accelerometer (Paragraphs [0018]-[0019]).

The modified Katz does not disclose applying a piecewise linear fit.

Haas discloses applying a piecewise linear interpolation for the missing data interval (Paragraphs [0030]-[0031]; [0038]-[0041]).

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Haas in the modified Katz and apply a piecewise linear fit, due to its simplicity, while still generating usable data. 

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HYUN D PARK/           Primary Examiner, Art Unit 2865